 

oo 6 “ Gy wr

10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

om Wi ho

Case 2:18-cv-01287-JLR Document 75 Filed 01/07/20 Page 1 of 4

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NAXOS, LLC, d/b/a Spiros Greek Restaurant,
Plaintiff, No, 2:18-cv-01287-JLR

v.
STIPULATED MOTION FOR RELIEF
AMERICAN FAMILY INSURANCE FROM DEADLINE

COMPANY, a foreign insurer,

 

 

 

 

- NOTED ON MOTION CALENDAR: _
Defendant, JANUARY 7, 2020
STIPULATION

Pursuant to LCR 7(3) and 10(g), the parties hereby stipulate and jointly request that this

- Court continue the deadline-to complete ADR/settiement-conference-by one week, from- -- --—- ~~ -

January 9, 2020 to January 16, 2020, in order to participate in mediation before The Honorable
Paris K. Kailas (Ret.) on January 16, 2020,

Counsel for the parties have undertaken substantial efforts to schedule the mediation ptior
to the deadline and January 16, 2020 was the earliest available date for Judge Kallas that also

worked for both parties’ schedules. The parties are agreed that relief from the deadline for

STIPULATER MOTION FOR RELIEF KELLER ROHRBACK L,L,P,

FROM DEADLINE 1201 Third Avanua, Sule 3200

(2:18-ov-01287-JLR) - 1 TELEEHONE: (208) 629-7900
FACSIMILE: (208) 623-3384

 

+ eeetog pape necomra ee

 
 

B tA bo

Oo om J a tar

10
11
12
13
14
15
16
17
18

20
21
22
23
24
25
26

 

 

Case 2:18-cv-01287-JLR Document 75 Filed 01/07/20 Page 2 of 4 —

completion of the settlement conference is warranted. The parties agree that all other case

deadlines will remain in place,

IT IS SO STIPULATED.

Date:

Date:

Date:

STIPULATED MOTION FOR RELIEF
FROM DEADLINE
(2:18-cy-01287-JLR) - 2

KELLER ROHRBACK L.LP.

By 4/ Jeff N. Comstock

Tan 8, Birk, WSBA #31431

Jeff N. Comstock, WSBA #41575
Nathan Nanfelt, WSBA #45273

1201 Third Avenue, Suite 3200

Seatile, WA 98101 ;

Tel: 206-623-1900 | Fax: 206-623-3384
ibirk@kellerrohrback.com
jcoomstock@kellerrohrback.com
nnanfelt@kellerrohrback.com
Attorneys for Plaintiff

LETHER & ASSOCIATES, PLLC

By // Erie Neal (via email approval)

Eric Neal, WSBA #31863

1848 Westlake Avenue North, Suite 100
Seattle, WA 98109

Tel: 206-467-5444 | Fax: 206-467-5544

encal@letherlaw.com
Attorneys for Plaintiff

COLE | WATHEN | LEID | HALL, P.C.

By /s/ Jeremy L. Muth (via email approval)

Rory W. Leid, WSBA #25075

Jeremy L, Muth, WSBA #52055

1505 Westlake Avenue North, Suite 700
Seattle, WA. 98109

Tek: 622-0494 | Fax: 206-587-2476
rleid@ewlhlaw.com

jruth@ewlhlaw.com
Attorneys for Defendant

KELLER ROHRBACK L.LP.

1201 ‘Third Avenue, Sule 3200
Seattle, WA 98101-3052
TELEPHONE: (206) 823-4900
FACSIMILE: (204) 823-3394

SRETPREAI tase ges ane reese semecwesnam pas eedBe nay ot imatcccnas sean grees rene wemenerd ane

 

 
 

OO 8 “OO Ww BR OH OK OH

ND? RO Bo BG Be BG pet | eet — ou ha — net. —
wa & te bh — i OD of -~4 nN wo Ow BRO o

i)
Hn

 

Case 2:18-cv-01287-JLR Document 75 Filed 01/07/20 Page 3 of 4

ORDER
PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED:
I. The parties’ Stipulated Motion for Relief From Deadline is HEREBY
GRANTED.
2. All other deadiines remain in place.

te
DATED this 1 day of Janaury, 2020,

OY ows

JAMES L. Pian
United si s District Judge

STIPULATED MOTION FOR RELIEF KELLER ROHRBACK LLP.
FROM DEADLINE 1201 Thi Avenue, Suite 3200
(2:18-cv-01287-JLR) - 3 TELEPHONE! (200) 62941 960

FACSIMILE: (206) 625-3984

 

 

ones pen erent tana oar ttn eblne eeeentes ans gamete geomaceanes 2848 ar
ia. pas :

 
